

115 HR 3753 IH: United States Commission on an Open Society with Security Act of 2017
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3753IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the United States Commission on an Open Society with Security.
	
 1.Short titleThis Act may be cited as the United States Commission on an Open Society with Security Act of 2017. 2.FindingsCongress finds that—
 (1)an open society which affords free access to public facilities and spaces and which protects the right to engage in open discussion is an essential premise of American governmental institutions and democratic values;
 (2)the United States is currently facing a challenge to the safety and security of the public, public employees, and public facilities and spaces that is unique in the history of this Nation;
 (3)to meet this challenge without eroding or harming any of the basic tenets of the Republic and of our democracy, this Nation needs to assemble the best thinking available; and
 (4)a commission of experts from a broad base of disciplines and backgrounds is necessary to examine all the factors that should be considered in securing public safety from terrorist attacks while maintaining the highest level of free and open access to the public.
			3.Establishment of Commission
 (a)EstablishmentThere is established a commission to be known as the United States Commission on an Open Society with Security (in this Act referred to as the Commission). (b)CompositionThe Commission shall be composed of 21 members appointed in accordance with subsection (d)(1) from among individuals representing such fields or groups as the following: architecture, technology, civil libertarians, humanists, members of the Armed Forces, Federal Government employees, city planners, business leaders, lawyers, artists, public building security, engineers, philosophers, historians, sociologists, and psychologists. The President shall designate one of those members to be the Chairperson of the Commission.
 (c)Terms; quorum; meetings; vacanciesMembers shall be appointed for the life of the Commission. Nine members of the Commission shall constitute a quorum, but a lesser number may hold hearings. After its initial meeting, the Commission shall meet at the call of the Chairperson of the Commission or a majority of its members. Any vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment.
			(d)Appointments; initial meeting
 (1)AppointmentsAppointments to the Commission shall be made as follows: (A)9 members appointed by the President.
 (B)3 members appointed by the Speaker of the House of Representatives. (C)3 members appointed by the Minority Leader of the House of Representatives.
 (D)3 members appointed by the Majority Leader of the Senate. (E)3 members appointed by the Minority Leader of the Senate.
 (2)Initial meetingIf, after 90 days following the date of enactment of this Act, 9 or more members of the Commission have been appointed, the members who have been appointed may meet, and the Chairperson shall have the authority to begin the operations of the Commission, including the hiring of staff.
				4.Functions of Commission
 (a)In generalThe Commission shall study and make findings and recommendations relating to the question of how the Government of the United States may provide, in a balanced manner, for both security in and public access to Federal buildings and other Federal property and sites.
 (b)Matters To be examinedIn carrying out this Act, the Commission shall specifically examine matters that relate to the security of, and open access to, public facilities and spaces, including—
 (1)Federal, other governmental, and private security practices and proposals, building design, public space management, counterterrorism needs, and refurbishment of existing Federal facilities;
 (2)the effect of access to public facilities and spaces on— (A)maintenance of security and safety;
 (B)free speech, the right to petition the Government, and other constitutional rights and civil liberties;
 (C)economies of affected jurisdictions or parts thereof; (D)physical changes and architectural aesthetics of affected areas;
 (E)traffic and congestion; and (F)job performance of employees within the affected facilities;
 (3)current and potential uses of technology to augment or replace traditional modes of security; (4)practices of and comparisons with other entities and nations; and
 (5)current and potential analytical methods of assessing the risks posed by the various forms of terrorism, balanced against the specific needs and values of open access.
 (c)Coordination of activitiesThe Commission shall take appropriate measures to avoid unnecessary duplication of efforts previously or currently being undertaken by any other person or entity.
			5.Powers of Commission
 (a)In generalThe Commission or, on the authorization of the Commission, any member or agent of the Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate to carry out this Act.
 (b)Obtaining official informationThe Commission may secure directly from any department, agency, or other entity of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of such governmental entity shall furnish, to the extent authorized by law, such information to the Commission.
			(c)Security
 (1)Security clearancesThe members and staff of the Commission shall hold, as a condition of appointment to or employment with the Commission, appropriate security clearances for access to the classified briefing, records, and materials to be reviewed by the Commission or its staff and shall follow the guidance and practices on security under applicable Executive orders and agency directives.
 (2)Conditions to granting accessThe head of an agency shall require, as a condition of granting access to a member of the Commission or a member of the staff of the Commission to classified records or materials of the agency under this Act, require the member to—
 (A)execute an agreement regarding the security of such records or materials that is approved by the head of the agency; and
 (B)hold an appropriate security clearance granted or recognized under the standard procedures and eligibility criteria of the agency, including any special access approval required for access to such records or materials.
 (3)Restriction on useThe members of the Commission and the members of the staff of the Commission may not use any information acquired in the course of their official activities on the Commission for nonofficial purposes.
 (4)Need to knowFor purposes of any law or regulation governing access to classified information that pertains to the national security of the United States and to facilitate the advisory functions of the Commission under this Act, a member of the Commission or a member of the staff of the Commission seeking access to a record or material under this Act shall be deemed for purposes of this subsection to have a need to know the contents of the record or material.
 (5)Rule of constructionA reference in this subsection to the staff of the Commission includes individuals described in sections 6(d) and 6(e). (d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. (f)Administrative support servicesThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request.
			6.Personnel matters
 (a)Compensation of membersMembers of the Commission shall not be compensated by reason of their service on the Commission. (b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
 (c)StaffSubject to such rules as the Commission may prescribe, the Chairperson of the Commission, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title (relating to classification and General Schedule pay rates), may appoint and fix the pay of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions; except that no rate of pay fixed under this subsection may exceed the maximum rate of basic pay payable for GS–15 of the General Schedule.
 (d)Staff of Federal agenciesUpon request of the Chairperson of the Commission, the head of any department or agency of the United States may detail, on a nonreimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its functions under this Act.
 (e)Experts and consultantsWith the approval of the Commission, the Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals not to exceed the daily equivalent of the maximum rate of basic pay payable for GS–15 of the General Schedule.
			7.Report
 (a)Submission to the PresidentThe Commission shall transmit its final report to the President not later than 2 years after the initial meeting of the Commission. Such report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for such legislative, administrative, or other action as the Commission considers appropriate.
 (b)Submission to the CongressNot later than 6 months after receiving the final report of the Commission under subsection (a), the President shall transmit such report to Congress, together with any comments or recommendations (including any proposed legislation) which the President considers appropriate.
 8.Termination of CommissionThe Commission shall terminate on the 90th day after the date on which the Commission is required to submit its final report under section 7(a).
 9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— (1)$5,000,000 for fiscal year 2018; and
 (2)$5,000,000 for fiscal year 2019. 